 

Exhibit 10.3

 

ETHANOL FUEL MARKETING AGREEMENT

 

THIS AGREEMENT, entered into this 30th day of November, 2005, by and between
RENEWABLE PRODUCTS MARKETING GROUP, L.L.C., a Minnesota limited liability
company, hereinafter referred to as “RENEWABLE PRODUCTS”; and DAKOTA ETHANOL,
L.L.C., a South Dakota limited liability company, hereinafter referred to as
“DAKOTA ETHANOL.”

 

WITNESSETH:

 

WHEREAS, RENEWABLE PRODUCTS is a limited liability company formed for the
purpose of marketing ethanol for its members and others; and

 

WHEREAS, DAKOTA ETHANOL owns a plant in Wentworth, South Dakota engaged in the
production of fuel grade ethanol (the “Plant”); and

 

WHEREAS, the parties desire to enter into this Agreement to provide for
RENEWABLE PRODUCTS’ marketing of fuel grade ethanol produced by the Plant, under
the terms stated herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, the parties hereto agree as follows:

 

1.                                      Exclusive Marketing Representative.  
RENEWABLE PRODUCTS shall be the sole marketing representative for all fuel grade
ethanol produced at the Plant during the term hereof subject to all the terms
and conditions of this Agreement.

 

2.                                      Plant Capacity/Ethanol Specifications.  
The Plant has the capacity of producing approximately 45 - 50 million gallons of
fuel grade ethanol per year, which fuel grade ethanol is at least 199.50 proof
(undenatured anhydrous), and conforms to the specifications described in
A.S.T.M. 4806 and such other specifications that may be, from time-to-time,
promulgated by the industry for E-Grade denatured fuel ethanol.  DAKOTA ETHANOL
contemplates that the Plant will be unencumbered to allow RENEWABLE PRODUCTS to
begin marketing of the Plant’s ethanol on January 1, 2006.

 

3.                                      Rail and Truck Loading Facilities.  The
Plant shall include reasonable and convenient railcar and tank truck access at
the Plant of a size and design appropriate to handle production of approximately
45-50 million gallons of ethanol per year.  All such railcar and tank truck
loading facilities shall meeting all industry and governmental safety standards
and shall be capable of delivering a minimum of 500 gallons of product per
minute to railcars and/or tank trucks.  DAKOTA ETHANOL will be solely
responsible for all demurrage charges for railcars incurred on the Plant site
and for demurrage charges on railcars unable to be delivered at the Plant due to
insufficient railcar siding capacity.  DAKOTA ETHANOL shall provide personnel

 

--------------------------------------------------------------------------------


 

reasonable needed to load trucks or rail cars at the Plant in a timely manner. 
Demurrage charged to trucks or railcars resulting from operations beyond the
control of DAKOTA ETHANOL and incurred off-site will be charged as an expense to
the pool, and will not be charged directly to DAKOTA ETHANOL.

 

4.                                      Storage Capacity.  The Plant shall have
sufficient storage capacity for not less than 7 days ethanol production.

 

5.                                      Best Efforts to Market.  RENEWABLE
PRODUCTS shall market all fuel grade ethanol produced by the Plant; provided,
however, that RENEWABLE PRODUCTS’ obligation hereunder shall be excused in case
of fire, flood, other natural calamity, labor dispute or any adverse
governmental statute, regulations or decree (including any court order or
decree).  RENEWABLE PRODUCTS shall use commercially reasonable efforts to
achieve the highest price available under prevailing market conditions at the
time of the sale.

 

6.                                      Risk of Loss.  RENEWABLE PRODUCTS shall
bear the risk of loss for all product to be marketed hereunder from the time the
common carrier accepts the product at the Plant in either a railcar and/or tank
truck for shipment by the common carrier.

 

7.                                      Specific Marketing Tasks.  RENEWABLE
PRODUCTS shall be totally responsible for the marketing, sale and delivery of
all the production from the Plant during the term of this Agreement, such
responsibilities to include, but not limited to:

 

•                  Obtaining  sufficient railcar, tank trucks and other
transport as may be needed to handle said production;

•                  Negotiating the rates and tariffs to be charged for delivery
of such production to the customer;

•                  Promoting and advertising the sale of fuel grade ethanol as
appropriate;

•                  Ascertaining that such production is delivered where
contracted and intended;

•                  Handling all purchase agreements with consumers and any
complaints in connection therewith; and

•                  Collecting all accounts and undertaking any legal collection
procedures as may be necessary.

 

8.                                      Negotiation of Ethanol Price.  RENEWABLE
PRODUCTS will use all reasonable efforts to obtain the best price for all fuel
grade ethanol sold by it pursuant to the terms of this Agreement.

 

9.                                      Compensation; Pooling; Membership; Group
Buying; Audits.

 

(a)                                  DAKOTA ETHANOL will pay RENEWABLE PRODUCTS
$.01 (one cent) for each gallon of ethanol sold by RENEWABLE PRODUCTS for the
account of DAKOTA ETHANOL.  RENEWABLE PRODUCTS shall have the right to deduct
this fee from payments due DAKOTA ETHANOL as described in paragraph 10.

 

2

--------------------------------------------------------------------------------


 

(b)                                 The members of RENEWABLE PRODUCTS market
their ethanol as a pool.  RENEWABLE PRODUCTS shall market the production of the
Plant as part of this pooling arrangement as if DAKOTA ETHANOL were a member of
RENEWABLE PRODUCTS, subject only to the commission (operating expense)
differential and voting rights members enjoy as set forth in Exhibit A, the
terms of which are incorporated herein by this reference.

 

(c)                                  DAKOTA ETHANOL shall be eligible to become
a member/owner of RENEWABLE PRODUCTS pursuant to the terms and conditions set
forth in Exhibit A.

 

(d)                                 DAKOTA ETHANOL shall be allowed to
participate in the RENEWABLE PRODUCTS group buying program commencing on
January 1, 2006.

 

(e)                                  The parties hereto agree that, upon request
in writing, either party may require the other to make available its books and
records, at reasonable intervals, in order to audit those books and records and
to account for all dealings, transactions and sums relevant to this Agreement.

 

10.                               Accounts Receivable; Remittances.

 

(a)                                  It will be the responsibility of RENEWABLE
PRODUCTS to do all billing in regard to the sale of ethanol, to collect all
receivables and to be responsible for any uncollectible accounts.  All risks
associated with accounts receivable shall be borne by RENEWABLE PRODUCTS.

 

(b)                                 RENEWABLE PRODUCTS shall remit payment to
DAKOTA ETHANOL for all product shipped hereunder within 10-12 calendar days
following the date the shipment loaded on the railcar and/or truck regardless of
whether the shipment has been accepted by the common carrier.

 

11.                               Rail Car Leases; Assignment in Event of
Termination of Contract.

 

(a)                                  RENEWABLE PRODUCTS will lease railcars to
be used by DAKOTA ETHANOL, the initial number of which is 108 railcars as set
forth on the lease agreements attached hereto as Exhibit B and incorporated
herein by this referenced.  While DAKOTA ETHANOL is marketing its ethanol
product through RENEWABLE PRODUCTS pursuant to this Agreement, the cost of such
leases will be deemed an expense of the marketing pool, and shall not be charged
directly to DAKOTA ETHANOL.

 

(b)                                 If this Agreement is terminated, by
non-renewal or otherwise, the lease for the rail cars leased by RENEWABLE
PRODUCTS for the transport of the Plant’s ethanol will be assigned to DAKOTA
ETHANOL, who will be obligated to the terms and conditions of said lease. 
RENEWABLE PRODUCTS shall provide DAKOTA ETHANOL the opportunity to review and
approve of terms and conditions of any such rail car lease before RENEWABLE
PRODUCTS first executes the same.  The parties understand that the assignment of
the lease is subject to the approval of the lessor of the rail cars.

 

3

--------------------------------------------------------------------------------


 

12.                               No “Take or Pay.”  The parties agree that this
is not a “take or pay contract” and that RENEWABLE PRODUCTS’ liability is
limited to ethanol passing custody at the Plant.

 

13.                               Term; Renewals.

 

(a)                                  The initial term of this Agreement shall
commence on January 1, 2006 and shall continue up to and including March 31,
2007.

 

(b)                                 This Agreement shall be automatically
extended for an additional one (1) year term following the end of the end of the
initial term unless either party gives written notice of nonextension not less
than ninety (90) days before the end of the current expiration date.  The
aforementioned renewal provision shall apply in the same manner for all
subsequent expiring terms, and the Agreement shall be automatically renewed for
subsequent one (1) year terms unless written notice of nonrenewal is provided in
the manner provided above.

 

14.                               Licenses and Permits.  At all times from the
commencement of this Agreement, DAKOTA ETHANOL will have all the licenses and
permits necessary to operate the Plant.

 

15.                               Estimated 12-Month Volume.  As of the
commencement of this Agreement, DAKOTA ETHANOL will provide RENEWABLE PRODUCTS
with DAKOTA ETHANOL’s best estimate of its anticipated month-by-month ethanol
production for the next twelve (12) months, to assist RENEWABLE PRODUCTS in
developing appropriate marketing strategies for the ethanol to be produced by
the Plant.

 

16.                               Updated Monthly Volume Estimates.  On or
before the first day of each month, DAKOTA ETHANOL will provide RENEWABLE
PRODUCTS with its updated best estimate of the Plant’s anticipated
month-by-month ethanol production for the next twelve (12) months, so that
RENEWABLE PRODUCTS will have ethanol production estimates from DAKOTA ETHANOL
twelve (12) months into the future during the entire time that this Agreement is
in effect.

 

17.                               Good and Marketable Title.  DAKOTA ETHANOL
represents that it will have good and marketable title to all of the ethanol
marketed for it by RENEWABLE PRODUCTS and that said ethanol will be free and
clear of all liens and encumbrances.

 

18.                               Establishment of Price and Other Sale Terms. 
When RENEWABLE PRODUCTS sells the ethanol marketed pursuant to the terms of this
Agreement to its customers, the parties understand and agree that the ethanol
sales prices and all other terms and conditions of ethanol sales to customers
under this Agreement will be established by RENEWABLE PRODUCTS.  RENEWABLE
PRODUCTS may make these decisions, without the need of obtaining consent from
DAKOTA ETHANOL.  Notwithstanding the foregoing, RENEWABLE PRODUCTS agrees to use
its best efforts to promptly communicate with DAKOTA ETHANOL the terms and
conditions of ethanol sales.

 

19.                               Independent Contractor.  Nothing contained in
this Agreement will make RENEWABLE PRODUCTS the agent of DAKOTA ETHANOL for any
purpose whatsoever.

 

4

--------------------------------------------------------------------------------


 

RENEWABLE PRODUCTS and its employees shall be deemed to be independent
contractors, with full control over the manner and method of performance of the
services they will be providing on behalf of DAKOTA ETHANOL under this
Agreement.

 

20.                               Separate Entities.  The parties hereto are
separate entities and nothing in this Agreement or otherwise shall be construed
to create any rights and liabilities of either party to this Agreement with
regard to any rights, privileges, duties or liabilities of any other party to
this Agreement.

 

21.                               Working Relationship.  Because the parties
hereto have not done business together in the past in the manner described in
this Agreement, they have not yet attempted to develop efficient and effective
procedures related to ordering, delivering ethanol and shipping ethanol and,
therefore, agree to work together promptly and in good faith to develop
effective and efficient policies and procedures to cover these matters.

 

22.                               Ethanol Shortage; Open Market Purchase.  If
DAKOTA ETHANOL is unable to deliver its estimated monthly ethanol production (as
provided to RENEWABLE PRODUCTS pursuant to paragraph 15, as updated pursuant to
paragraph 16) and if as a consequence of the non-delivery and in order to meet
its sale obligation to third parties, RENEWABLE PRODUCTS may purchase ethanol in
the market place to meet its delivery obligations.  If RENEWABLE PRODUCTS incurs
a financial loss as a result of such purchases, DAKOTA ETHANOL will reimburse
RENEWABLE PRODUCTS for any such loss.  Under such circumstances, if RENEWABLE
PRODUCTS realizes a financial gain, it will pay such gain to DAKOTA ETHANOL.

 

23.                               Testing of Samples.  At the request of
RENEWABLE PRODUCTS, DAKOTA ETHANOL agrees to provide RENEWABLE PRODUCTS with
samples of its ethanol produced at the Plant so that it may be tested for
product quality on a regular basis.

 

24.                               Insurance.  During the entire term of this
Agreement, DAKOTA ETHANOL will maintain insurance coverage that is standard for
a company of its type and size that is engaged in the production and selling of
ethanol.  At a minimum, DAKOTA ETHANOL insurance coverage must include:

 

a.                                       Comprehensive general product and
public liability insurance, naming RENEWABLE PRODUCTS as an additional insured,
with liability limits of at least $5 million in the aggregate.

 

b.                                      Property and casualty insurance
adequately insuring its production facilities and its other assets against
theft, damage and destruction on a replacement cost basis.

 

c.                                       Workers’ compensation insurance to the
extent required by law.

 

DAKOTA ETHANOL will not change its insurance coverage during the term of this
Agreement, except to increase it or enhance it, without the prior written
consent of RENEWABLE PRODUCTS.

 

5

--------------------------------------------------------------------------------


 

25.                               Indemnification by DAKOTA ETHANOL.  Except as
otherwise provided herein, DAKOTA ETHANOL shall indemnify, defend and hold
harmless RENEWABLE PRODUCTS, and its officers, directors, employees and agents
from and against all actions, causes of actions, claims, costs, expenses,
damages and liabilities, including reasonable attorneys’ fees, which RENEWABLE
PRODUCTS may incur with respect to or be required to pay to a third party as a
result of a breach by DAKOTA ETHANOL of any covenant, representation or warranty
herein, or any negligence, fraud or misrepresentation of DAKOTA ETHANOL, except
to the extent such losses or damages are caused by the negligence, fraud,
willful injury or willful violation of law by the RENEWABLE PRODUCTS, or its
officers, directors, employees and agents or by the reckless disregard of its
duties hereunder by any such person.

 

26.                               Indemnification by RENEWABLE PRODUCTS.  Except
as otherwise provided herein, RENEWABLE PRODUCTS shall indemnify, defend and
hold harmless DAKOTA ETHANOL, and its officers, directors, employees and agents
from and against all actions, causes of actions, claims, costs, expenses,
damages and liabilities, including reasonable attorneys’ fees, which DAKOTA
ETHANOL may incur with respect to or be required to pay to a third party as a
result of a breach by RENEWABLE PRODUCTS of any covenant, representation or
warranty herein, or any negligence, fraud or misrepresentation of RENEWABLE
PRODUCTS, except to the extent such losses or damages are caused by the
negligence, fraud, willful injury or willful violation of law by the DAKOTA
ETHANOL, or its officers, directors, employees and agents or by the reckless
disregard of its duties hereunder by any such person.

 

27.                               Survival of Terms; Dispute Resolution.

 

(a)                                  All representations, warranties and
covenants made in connection with this Agreement will survive the termination of
this Agreement.  The parties will, therefore, be able to pursue claims related
to those representations, warranties and agreements after the termination of
this Agreement, unless those claims are barred by the applicable statute of
limitations.  Similarly, any claims that the parties have against each other
that arise out of actions or omissions that take place while this Agreement is
in effect will survive the termination of this Agreement.  This means that the
parties may pursue those claims even after the termination of this Agreement,
unless applicable statutes of limitation bar those claims.

 

(b)                                 The parties agree that, should a dispute
between them arise in connection with this Agreement, the parties will complete,
in good faith, a mediation session prior to the filing of any action in any
court.  Such mediation session shall occur at a place that is mutually
agreeable, and shall be conducted by a mediator to be selected by mutual
agreement of the parties.

 

28.                               Choice of Law; Venue.  The parties agree that
this Agreement will be governed by, interpreted under and enforced in accordance
with South Dakota law.

 

29.                               Assignment.  Neither party may assign its
rights or obligations under this Agreement without the written consent of the
other party, which consent will not be unreasonably withheld.

 

6

--------------------------------------------------------------------------------


 

30.                               Entire Agreement.  This Agreement constitutes
the entire agreement between the parties covering everything agreed upon or
understood in the transaction.  There are no oral promises, conditions,
representations, understandings, interpretations, or terms of any kind as
conditions or uncomments to the execution thereof or in effect between Buyer and
Seller, except as expressed in this Agreement.  No change or addition shall be
made to this Agreement except by a written document signed by all parties
hereto.

 

31.                               Execution of Counterparts.  This Agreement may
be executed by the parties on any number of separate counterparts, and by each
party on separate counterparts, each of such counterparts being deemed by the
parties to be an original instrument; and all of such counterparts, taken
together, shall be deemed to constitute one and the same instrument.

 

32.                               Duplicate Counterpart Includes Facsimile.  The
parties specifically agree and acknowledge that a duplicate original hereof
shall include, but not be limited to, a counterpart produced by virtue of a
facsimile (“fax”) machine.

 

33.                               Binding Effect.  This Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and there
respective heirs, personal representative, successors and assigns.

 

34.                               Notices.  Any notice or other communication
required or permitted hereunder shall be in writing and shall be considered
delivered in any respects when it has been delivered by hand or mailed by first
class mail postage prepaid, addressed as follows:

 

TO:         Renewable Products Marketing Group, L.L.C.

809 East Main Street, Suite 2

 

Belle Plaine, MN 56011

Facsimile:  952-873-2427

Attn:  Steve Bleyl, CEO

 

TO:         DAKOTA ETHANOL

P.O. Box 100

Wentworth, SD 57075

Facsimile:  605-483-2681Attn:  Scott Mundt, General Manager

 

[The rest of the page intentionally left blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have set their hands the day and year
first written above.

 

 

RENEWABLE PRODUCTS MARKETING

 

GROUP, L.L.C.

 

 

 

 

 

By :

Steve Bleyl

 

 

Its CEO

 

 

 

 

 

DAKOTA ETHANOL, L.L.C.

 

 

 

 

 

By :

Brian Woldt

 

 

Its Chairman Board of Managers

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TERMS AND CONDITIONS OF OWNERSHIP IN RENEWABLE PRODUCTS

 

While DAKOTA ETHANOL may request to become an owner in RENEWABLE PRODUCTS at any
time during the term of the Ethanol Fuel Marketing Agreement between DAKOTA
ETHANOL and RENEWABLE PRODUCTS, DAKOTA ETHANOL shall not be eligible for
ownership in RENEWABLE PRODUCTS until the last day of the 12th month of the
initial term of this Agreement.  The ownership of DAKOTA ETHANOL in RENEWABLE
PRODUCTS shall be subject to the approval of each then-current owner in
RENEWABLE PRODUCTS.

 

If DAKOTA ETHANOL is accepted as an owner, DAKOTA ETHANOL shall be bound by all
of the terms and conditions of the operating agreement of RENEWABLE PRODUCTS to
the extent such terms and conditions do not contradict the following terms and
conditions of ownership as have been specifically negotiated between DAKOTA
ETHANOL and RENEWABLE PRODUCTS as of the date of this Agreement:

 

(1)                                  Upon acceptance of DAKOTA ETHANOL as an
owner in of RENEWABLE PRODUCTS, DAKOTA ETHANOL shall make a capital contribution
to RENEWABLE PRODUCTS consisting of the following three payments:

 

(a)                                  a lump sum payment of $105,000 shall be
contributed to RENEWABLE PRODUCTS by DAKOTA ETHANOL immediately upon DAKOTA
ETHANOL’s becoming an owner in RENEWABLE PRODUCTS; and

 

(b)                                 a payment of $500,000 shall be contributed
to RENEWABLE PRODUCTS by DAKOTA ETHANOL, which shall be contributed by one of
the following three (3) methods:

 

(i)                                     as a lump payment due on the date DAKOTA
ETHANOL becomes an owner of RENEWABLE PRODUCTS;

 

(ii)                                  as a monthly offset against the aggregate
pooling fee payable by DAKOTA ETHANOL to RENEWABLE PRODUCTS under this
Agreement; or

 

(iii)                               as any combination of both (i) and
(ii) subject to the approval of RENEWABLE PRODUCTS.

 

(c)                                  a capital contribution equal to the amount
of any additional equity put into RENEWABLE PRODUCTS by the current owners at
the time of joining.

 

(2)                                  If DAKOTA ETHANOL elects to contribute the
$500,000 as a monthly offset pursuant to subparagraph 1(b)(ii) above, the
monthly offset shall be calculated as follows:

 

9

--------------------------------------------------------------------------------


 

(a)                                  The parties shall determine the total
gallons of ethanol produced by DAKOTA ETHANOL for the current month within 10
business days of the close of such month;

 

(b)                                 The parties shall then determine the
difference between:

 

(i)                                     the per gallon pooling fee payable under
Section 9 of the Agreement ($0.01); and

 

(iii)          the per gallon operating expenses of RENEWABLE PRODUCTS’ measured
by the expenses incurred for the month in which production is being measured,
which shall be determined within 10 business days of the close of such month;

 

(c)                                  The parties shall multiply the total
monthly production of DAKOTA ETHANOL times the amount determined in subparagraph
2(b) above.

 

(d)                                 The calculation set forth in this
subparagraph (2) can be illustrated by the following example:

 

Total Monthly Ethanol Production

 

4,000,000

 gallons

 

 

 

 

Pooling Fee

 

$

0.01

 per gallon

 

 

 

 

Operating Expenses

 

$

0.0025

 per gallon

 

 

 

 

Difference to be multiplied times
Monthly Production Amount

 

$

0.0075

 per gallon

 

 

 

 

Offset Amount (4,000,000 x $0.0075)

 

$

30,000

 

 

(3)                                  The monthly offset shall be applied toward
the $500,000 capital contribution amount and shall reduce the outstanding
balance payable of same.

 

(4)                                  DAKOTA ETHANOL shall be eligible, at any
time, to make lump sum payments of any amount to reduce the outstanding balance
of its capital contribution.

 

[The rest of the page intentionally left blank]

 

10

--------------------------------------------------------------------------------


 


EXHIBIT B


 

RIDER NINE (9) TO RAILROAD CAR LEASE AGREEMENT

 

Effective this 1st day of August, 2005, this Rider shall became a part of the
Railroad Car Lease Agreement between Trinity Industries Leasing Company, Lessor,
and Renewable Products Marketing Group, LLC, Lessee, dated April 25, 2001 and
the cars described herein shall be leased to Lessee, subject to the terms and
conditions in said Railroad Car Lease Agreement, during the term and for the
rental shown below:

 

 

 

 

 

Approximate

 

Base

 

Number

 

 

 

Capacity

 

Monthly

 

of

 

 

 

(gallonage or

 

Rental

 

Cars

 

Type and Description

 

cubic feet)

 

(Per Car)

 

 

 

 

 

 

 

 

 

108

 

DOT 111A100W1 non-coiled and non-insulated tank cars

 

30,145

 

$

570.00

 

 

 

TILX 191517 through and including TILX 191539, and

 

 

 

 

 

 

 

TILX 192363 through and including TILX 192412, and

 

 

 

 

 

 

 

TILX 192450 through and including TILX 192469, and

 

 

 

 

 

 

 

TILX 192500 through and including TILX 192504.

 

 

 

 

 

 

Delivery -  Notwithstanding Article 2, Lessor shall deliver each car to Lessee
freight charges prepaid, in the yard or the delivering line at Lessee’s facility
located at Wentworth, South Dakota.

 

Weight Limitations - Lessee shall not exceed the weight limitations prescribed
for operation of cars in unrestricted interchange service as set forth under AAR
Interchange Rule 91 without Lessor’s prior written consent.

 

Escalation of Monthly Rental Charge:

 

1.                                       Modifications - in accordance with
Article 19 of Railroad Car Lease Agreement, any change in car design required by
the AAR, DOT, FRA or other governmental authority during the term of this lease
will cause the monthly car rental to increase for each car on the month
following its modification as follows:

 

A.           For modification with a useful life equal to the car itself, car
rental will increase by a monthly rate of $1.75 per car for each $100 of
Lessor’s cost incurred in the course of making modification.

 

B.             For modification with a useful life less than that of the car,
monthly car rental increase will equal cost of modification including the
implicit cost of money at 10% per annum, divided by the number of months of
estimated remaining life of the modification.

 

2.                                       High Mileage - in accordance with
Article 20, in the event that a car travels more than 35,000 miles (empty and
loaded) in any calendar year, the Lessee shall pay the Lessor $0.03 per mile for
each mile over 35,000 traveled by such car.

 

The minimum rental period for the cars leased hereunder shall be one hundred
twenty (120) months, and the cars shall continue under lease thereafter for
successive one (1) month terms, at the same rate and under the same conditions,
unless notice, in writing, requesting cancellation shall be given by either
party to the other at least thirty (30) days prior to expiration of the initial
term or any successive term for cars covered by this Rider.  Thereafter, this
Rider shall terminate automatically upon the date of release of the last car
covered by this Rider.

 

TRINITY INDUSTIRES LEADING COMPANY

 

By:

/s/ Thomas Jardin

 

Vice President

 

RENEWABLE PRODUCTS MARKETING GROUP, LLC

 

By:

/s/Todd Krugel

 

Title: Ethanol Marketing Mgr.

 

11

--------------------------------------------------------------------------------